DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.            The following is a quotation of 35 U.S.C. 112(b):
 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
 
3.            Claims 20-24 provides for the use of a lubricant but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
 
Claim Rejections - 35 USC § 101
4.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 20-24 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
5.         Claims 3, 5-7, 9, 12-14, 17-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 5-7, 9, 12-14, 17-20 and 22-24 are rejected because the claim recites a broad concentration range and a narrow range within the same claims.   The claim would be better understood as separate dependent claims.    

6.         A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 USC § 112
7.         Claims 2, 4, 10-11, 16, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 11, 16 and 21are indefinite because it is not clear what is meant by “the hardness of the particles is about equal to the hardness of the steel of the wires of the strands, or greater than the hardness of the steel of the wires of the strands.”
Claims 4 and 23 are indefinite because the claim recites the words “substantially” and “almost” in terms of shape but gives no context to what these terms are in relation. 
Claim 10 is indefinite because of the use of the word “possibly” it is not clear whether “possibly” makes the counterweight an optional component.  

Claim Rejections - 35 USC § 112
8.	Claim 12 recites the limitation "the suspension rope" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 4-11, 13-16, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aulanko et al., US Patent Application Publication No 2012/0312637 (hereinafter referred to as Aulanko) in view of Mabuchi et al., US Patent Application Publication No. 2011/0136708 (hereinafter referred to as Mabuchi).
Aulanko discloses a metal rope, an elevator provided with the metal rope, and the use of a lubricant for lubricating the metal rope (see Title).  Aulanko discloses that the lubricant comprises at least one oil and thickener, wherein the thickener comprises at least 10% or more of the mass of the lubricant, and preferably 60-75% by mass of the lubricant (Para. [0010]).  Aulanko discloses that the thickener comprises one or more solid additives of a softer material than the metal wires of the rope, and is preferably non-organic.  Aulanko discloses that the thickener can contain lithium, lithium complex, calcium, calcium complex, calcium carbonate, gypsum, talcum, calcite, fluorite, or apatite, or some other material suited for the purpose, e.g., a compound containing 
Aulanko discloses that the lubricant can also contain binder agents, filler agents, and additives in an amount of less than 15% by mass (Para. [0013]).  Aulanko discloses that the lubricant may be in the form of a paste (Para. [0015]).  Aulanko discloses that the lubricant paste may be applied directly to the steel wire rope (Para. [0015]).  
The examiner is of the position that Aulanko meets the limitations of the claimed paste lubricant of independent claim 1 which “comprises” (open-ended claim language) oil and small solid particles.  Although particle sizes, aspect ratios and Mohs hardness of the thickeners are not disclosed in Aulanko, Mabuchi is added to teach particle sizes and Mohs hardness of the particles.  
Mabuchi discloses a grease composition, including: a base oil; a metal soap thickener formed of at least one metal selected from the group consisting of lithium, calcium, magnesium and aluminum and a fatty acid containing at least one selected from the group consisting of a hydroxyl group, a carboxyl group and a carboxylic acid metal salt group in each molecular structure; and nanoparticles formed of at least one selected from the group consisting of manganese oxide, carbides and diamond materials (as recited in claim 3) (see Abstract and Para. [0027]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the particles of Mabuchi in the composition of Aulanko in order to enhance the surface energy properties of the composition (Para. [0030] of Mabuchi).    

Claim Rejections - 35 USC § 103
12.	Claims 3, 12, 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aulanko in view of Mabuchi as applied to claims 1-2, 4-11, 13-16, 18-21 and 24 above, and further in view of Vucak et al., US Patent Application Publication No. 2013/0190441 (hereinafter referred to as Vucak).  
	Aulanko and Mabuchi disclose all the limitations discussed above but do not explicitly disclose the lubricant particles having an aspect ratio of at most about 5 as recited in claim 3.  
Vucak discloses spherical calcium carbonate particles having as particle size in the range of 0.05 µm to 2.0 µm (see Abstract) and an aspect ratio of greater than 0.90 (Para. [0042]).  Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have used conventional calcium carbonate particles having a particle size as disclosed in Vucak, and an aspect ratio of greater than 0.90, as disclosed in Vucak, in the paste lubricant of Aulanko/Mabuchi, if so desired.  

Double Patenting
13.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
14.       Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of co-pending application No. 16/171,509. Although the conflicting claims are not identical, they are not patentably distinct from each other. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting II
15.       Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application No. 16/850,515. Although the conflicting claims are not identical, they are not patentably distinct from each other. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
16.         There were unused X and Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.